Opinion of the Court
Darden, Judge:
Failure of the military judge to interrogate the appellant on the record to determine, in compliance with paragraph 53d(2)(&), Manual for Courts-Martial, United States, 1969 (Revised edition), that Grant’s request for trial by a military judge alone was “understandingly made” is not reversible error for the reasons stated in United States v Jenkins, 20 USCMA 112, 42 CMR 304 (1970), and United States v Turner, 20 USCMA 167, 43 CMR 7 (1970).
The decision of the United States Navy Court of Military Review is affirmed.
Chief Judge Quinn concurs.